DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are claims 1-19. 

Claim Objections
Claim 1 is objected to because of the following informalities: either “one or more of” or “a combination thereof” should be removed because reciting both is repetitive.  Appropriate correction is required.
 
Claim 10 is objected to because of the following informalities: either “one or more of” or “a combination thereof” should be removed because reciting both is repetitive.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1. 	Claim(s) 1-3, 10, 11, 13, 14, 17 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Biocare Toothpaste (2018, of record in 05/06/2021 IDS).

Biocare Toothpaste anticipates the instant claims insofar as disclosing an oral care composition comprising arginine (i.e. basic amino acid), zinc oxide (i.e. zinc ion source), lauryl glucoside (i.e. alkyl glucoside), and sodium cocoyl glutamate (i.e. acyl glutamate). 

2.	Claim(s) 1, 10, 11, 13, 14 and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Complete Care Natural Toothpaste (2019, of record in 05/06/2021 IDS).
Complete Care Natural Toothpaste discloses a toothpaste comprising arginine, zinc citrate, decyl glucoside, xanthan gum, and hydrated silica (Ingredient list).
	Complete Care Natural Toothpaste anticipates the instant claims insofar as disclosing an oral care composition comprising arginine (i.e. basic amino acid), zinc citrate (i.e. zinc ion source), and decyl glucoside (i.e. alkyl glucoside).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claims 1-4 and 7-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2018/0015016, Jan. 18, 2018) in view of Deisenroth et al. (US 2017/0143612, May 25, 2017).
	Huang et al. disclose an oral care composition comprising arginine or lysine, zinc citrate and zinc oxide, a fluoride source, and glycerin (abstract). The arginine is present in an amount corresponding to 1% to 15% of the total composition weight, wherein the weight is calculated as free form (¶ [0019]). The zinc citrate is in an amount of from 0.25 to 1.0 wt. % and the zinc oxide may be present in an amount of from 0.75 to 1.25% based on the weight of the oral care composition (¶ [0059]). The composition may further comprise a thickening agent such as xanthan gum and sodium carboxymethyl cellulose (¶ [0070]). The composition may also further comprise an abrasive (e.g. silica) (¶ [0050]). The composition may be in the form of a toothpaste (¶ [0101]). Mixtures of compatible surfactants may be present in the composition in 0.1% to 5% by weight of the total composition (¶ [0135]). The composition may contain anionic surfactants (¶ [0131]). Nonionic surfactants that can be used in the composition include poloxamer 
	Huang et al. differ from the instant claims insofar as not disclosing wherein the composition comprises lauryl glucoside and sodium cocoyl glutamate.
	However, Deisenroth et al. disclose an oral care composition (abstract). The oral care composition may include a combination of surfactants. Suitable anionic surfactants include sodium cocoyl glutamate (¶ [0229]). Polyalkyl glucosides are also of interest. Examples of polyalkyl glucosides include lauryl glucoside (¶ [0232]). 
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  Huang et al. disclose wherein the composition may comprise a mixture of surfactants. Accordingly, it would have been obvious to one of ordinary skill in the art to have incorporated sodium cocoyl glutamate and lauryl glucoside into the composition of Huang et al. since these are known and effective surfactants for oral care compositions as taught by Deisenroth et al. 
In regards to the amounts recited in claims 4 and 8, Huang et al. disclose wherein mixtures of compatible surfactants may be present in the composition in 0.1% to 5% by weight of the total composition. Accordingly, it would have taken no more than the relative skills of one of ordinary skill in the art to have arrived at the claimed amounts from this range. Additionally, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  MPEP 2144.05 A.  
s 1, 2 and 5-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2018/0015016, Jan. 18, 2018) in view of Wenk et al. (US 2019/0307657, Oct. 10, 2019).
	Huang et al. disclose an oral care composition comprising arginine or lysine, zinc citrate and zinc oxide, a fluoride source, and glycerin (abstract). The arginine is present in an amount corresponding to 1% to 15% of the total composition weight, wherein the weight is calculated as free form (¶ [0019]). The zinc citrate is in an amount of from 0.25 to 1.0 wt. % and the zinc oxide may be present in an amount of from 0.75 to 1.25% based on the weight of the oral care composition (¶ [0059]). The composition may further comprise a thickening agent such as xanthan gum and sodium carboxymethyl cellulose (¶ [0070]). The composition may also further comprise an abrasive (e.g. silica) (¶ [0050]). The composition may be in the form of a toothpaste (¶ [0101]). Mixtures of compatible surfactants may be present in the composition in 0.1% to 5% by weight of the total composition (¶ [0135]). The composition may contain anionic surfactants (¶ [0131]). Nonionic surfactants that can be used in the composition include poloxamer 407 (i.e. poly(propylene oxide)/poly(ethylene oxide) copolymer) (¶ [0133]). Amphoteric surfactants that can be used in the composition include cocamidopropylbetaine (¶ [0134]). 
	Huang et al. differ from the instant claims insofar as not disclosing wherein the composition comprises rhamnolipid.
	However, Wenk et al. disclose an oral care composition comprising at least one biosurfactant and fluoride (abstract). The ingredients of toothpaste may affect the availability of fluoride in the oral cavity. This is especially true in the case of calcium 
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  Huang et al. disclose wherein the composition may comprise a mixture of surfactants. Accordingly, it would have been obvious to one of ordinary skill in the art to have incorporated rhamnolipid into the composition of Huang et al. since it is a known and effective surfactant for oral care compositions as taught by Wenk et al. Additionally, it would have been obvious to one of ordinary skill in the art to have incorporated rhamnolipid into the composition of Huang et al. in order to reduced formation of insoluble complexes of fluoride since the composition of Huang et al. comprises fluoride and other ingredients may affect the availability of the fluoride as taught by Wenk et al. 
In regards to the amounts recited in claims 6 and 8, Huang et al. disclose wherein mixtures of compatible surfactants may be present in the composition in 0.1% to 5% by weight of the total composition. Accordingly, it would have taken no more than the relative skills of one of ordinary skill in the art to have arrived at the claimed amounts from this range. Additionally, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  MPEP 2144.05 A.  


Conclusion
Claims 1-19 are rejected.
No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115. The examiner can normally be reached Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/TRACY LIU/Primary Examiner, Art Unit 1612